Citation Nr: 0635460	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  04-25 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for the 
residuals of a head injury, to include seizures.

2.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for 
asthma.

3.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for a 
bilateral knee disability.

4.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for a 
bilateral foot disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from April 1967 to March 1971.  
The veteran also served in the Marine Corps, Army, and Air 
Force Reserves, and in the Texas Army National Guard from 
November 1987 to May 1994.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an January 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the benefits sought on appeal.  
The issue of entitlement to service connection for a foot 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.



FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
possible seizure disorder in a December 1978 rating decision.

2.  Evidence obtained since the December 1978 rating decision 
denying service connection for a possible seizure disorder is 
new and relates to unestablished facts necessary to 
substantiate the veteran's claim for residuals of a head 
injury, to include seizures. 

3.  The veteran does not have residuals of a head injury, to 
include seizures, attributable to service.

4.  The RO denied entitlement to service connection for 
asthma in a June 1996 rating decision.

5.  Evidence obtained since the June 1996 rating decision 
denying service connection for asthma is new and relates to 
unestablished facts necessary to substantiate the claim. 

6.  The veteran does not have asthma attributable to service.

7.  The RO denied entitlement to service connection for 
degenerative joint disease, including that of the knees, in a 
June 1996 rating decision.

8.  Evidence obtained since the June 1996 rating decision 
denying service connection for degenerative joint disease, 
including that of the knees, is new and relates to 
unestablished facts necessary to substantiate the claim of 
degenerative joint disease of the knees. 

9.  The veteran does not have a bilateral knee disability, to 
include degenerative joint disease, attributable to service.

10.  The RO denied entitlement to service connection for a 
bilateral foot disability in a June 1996 rating decision.

11.  Evidence obtained since the June 1996 rating decision 
denying service connection for a bilateral foot disability is 
new and relates to unestablished facts necessary to 
substantiate the claim.


CONCLUSIONS OF LAW

1.  The December 1978 rating decision denying service 
connection for a possible seizure disorder is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.1103 
(2006).

2.  New and material evidence has been received since the 
December 1978 rating decision regarding residuals of a head 
injury, to include seizures, and the claim is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

3.  Residuals of a head injury, to include seizures, were not 
incurred in or aggravated by service.  38 U.S.C.A. 
§§ 101(24), 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2006).

4.  The June 1996 rating decision denying service connection 
for asthma is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.1103 (2006).

5.  New and material evidence has been received since the 
June 1996 rating decision regarding asthma, and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).

6.  Asthma was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 101(24), 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2006).

7.  The June 1996 rating decision denying service connection 
for degenerative joint disease of the knees is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.1103 
(2006).

8.  New and material evidence has been received since the 
June 1996 rating decision regarding a bilateral knee 
disability, and the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2006).

9.  A knee disability, to include degenerative joint disease, 
was not incurred in or aggravated by service, nor may 
degenerative joint disease be presumed to have been so 
incurred.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2006).

10.  The June 1996 rating decision denying service connection 
for a bilateral foot disability is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.1103 (2006).

11.  New and material evidence has been received since the 
June 1996 rating decision regarding a bilateral foot 
disability, and the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claims for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claims.

In letters dated in March 2003, August 2003, September 2003 
and October 2003, VA notified the veteran of the information 
and evidence needed to substantiate and complete his claims, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In the September 
2003 letter, the veteran was informed to submit documents 
that he had that related to his disability during service, 
including evidence such as from military medical personnel, 
"buddy" certificates and letters written during service. 
The veteran was also informed when and where to send such 
additional evidence.  After considering the contents of the 
VCAA letters issued to the veteran,  the Board finds that VA 
has substantially satisfied the requirement that the veteran 
be advised to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Additional notice of the five elements of a service-
connection claim was not provided as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board specifically finds, however, that the veteran is not 
prejudiced in this case as his claims are for entitlement to 
service connection and he was given specific notice with 
respect to the elements of basic service-connection claims 
and cannot be prejudiced by not receiving notice of 
downstream issues that are not reached by a denial of the 
underlying benefits.  Thus, the Board finds that VA met its 
duty to notify the veteran of his rights and responsibilities 
under the VCAA.

In the August 2003 and October 2003 letters , the RO informed 
the veteran that he would need to submit new and material 
evidence in order to reopen his claims.  The United States 
Court of Appeals for Veterans Claims (Court), in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), found that the VCAA 
required that VA inform the veteran of the evidence he needed 
to submit in order for his claims to be reopened.  The 
Court's ruling necessitates that the RO provide the veteran 
with notice regarding what specific evidence is needed in 
addition to that already provided to substantiate an element 
of the claim previously unsubstantiated.  In this case, the 
RO provided notice regarding what evidence would be material, 
but as the letters did not specify what specific evidence was 
needed in addition to that already provided, the RO did not 
provide notice of what new evidence was needed.  The Board 
finds any possible deficiency is harmless error, however, as 
the Board's decision is favorable in regard to reopening the 
veteran's claims for service connection.

With respect to the timing of the notice, the Board points 
out that the Court held that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Here, the VCAA letters were issued 
before the January 2004 rating decision which denied the 
benefits sought on appeal; and, thus, the notice was timely.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before an 
RO hearing officer and/or the Board.  The Board notes that 
the veteran requested that he be provided VA examination to 
determine whether his claimed disabilities were due to 
service.  With the exception of the veteran's claim for 
service connection for a bilateral foot disability, the Board 
finds that such examinations are not necessary.  38 C.F.R. § 
159(c)(4) dictates that VA will provide a medical examination 
if there is competent lay or medical evidence of a current 
diagnosed disability, evidence that establishes that the 
veteran experienced the event, disease or injury in service 
and evidence that indicates that the current diagnosed 
disability is associated with the event, disease or injury 
from service.  The Board finds that the evidence of record 
does not meet the criteria of 38 C.F.R. § 3.159(c)(4) to 
require that a medical examination be provided because, aside 
from the veteran's assertions, the record does not indicate 
that these claimed disabilities may be associated with an 
established event, disease or injury in active service, or 
with a service-connected disability.  Thus, the Board finds 
that VA has done everything reasonably possible to notify and 
to assist the veteran and that no further action is necessary 
to meet the requirements of the VCAA.

New and Material Evidence

The veteran's claims for entitlement to service connection 
were denied in previous rating decisions.  A December 1978 
rating decision denied service connection for a possible 
seizure disorder.  The RO found that there was no evidence 
indicating that the veteran's possible seizures were related 
to a fractured nose incurred in service.  A June 1996 rating 
decision denied service connection for asthma, degenerative 
joint disease  (including that of the knees), and a bilateral 
foot disability.  The RO found that there was no evidence 
that the veteran incurred these disabilities during active 
duty for training or inactive duty for training..  The 
veteran did not appeal these ratings decisions, and they 
became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  
In the January 2004 rating decision, the RO denied reopening 
the veteran's claims.  The Board notes, however, must 
independently address the issue of reopening the veteran's 
claims.  See Barnett v. Brown, 83 F.3d 1380 (1996).

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. §§ 
5108; 38 C.F.R. § 3.156.  For claims filed after August 2001, 
such as these claims, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision-makers which, when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  See 38 C.F.R. § 3.156(a).  With 
these considerations, the Board must now review all of the 
evidence which has been submitted by the veteran or otherwise 
associated with the claims folder since the last final 
decision regarding each claim.  The Board notes that at this 
stage, the credibility of new evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that the veteran testified before a Decision 
Review Officer (DRO) in December 2004.  In this hearing the 
veteran testified regarding each of his claims.  The Board 
notes that, in this testimony and in statements he has 
submitted, the veteran has provided additional evidence 
regarding the cause of each alleged service-connected 
disability.  In addition, the veteran has provided medical 
evidence previously not of record which indicates the 
severity of his alleged service-connected disabilities.  
Regarding the claim for service connection for residuals of a 
head injury, the Board finds that the veteran has provided 
evidence regarding a new alleged accident in service.  
Regarding the veteran's other claims for service connection, 
the Board finds that the evidence submitted relates to the 
unestablished fact that the veteran sustained the claimed 
disabilities during active service.  Further, the evidence is 
not cumulative or redundant of previously submitted evidence.  
Therefore, the Board concludes that the evidence is both new 
and material.  The veteran's claims are reopened and will be 
addressed on the merits.

Legal Criteria 

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in active service.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  When a veteran seeks service 
connection for a disability, due consideration shall be given 
to the supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).  The mere fact of an in-service injury 
is not enough; there must be evidence of a chronic disability 
resulting from that injury.  If there is no evidence of a 
chronic condition during service, or an applicable 
presumptive period, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  Service connection may 
also be granted on a presumptive basis for certain chronic 
diseases, such as degenerative joint disease, if the 
disability was manifested to a compensable degree within one 
year of separation from service.  See 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).

For service connection purposes, the term "veteran" means a 
person who served in the active military, naval, or air 
service and who was discharged or released there from under 
conditions other than dishonorable.  See 38 U.S.C.A. § 
101(2); 38 C.F.R. § 3.1(d).  The term "active military, 
naval, or air service" includes active duty, any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in the line of duty, and any period of 
inactive duty training during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
the line of duty.  See 38 U.S.C.A. § 101(24); 38 C.F.R. § 
3.6(a).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.






Analysis
 
Service Connection-Residuals of a Head Injury, to Include 
Seizures

The veteran is currently service connected for a fractured 
nose.  A service medical note completed in April 1967 
indicates  the veteran incurred a simple fracture to the 
nose, causing pain and swelling lateral to his nasal bridge.  
There is no evidence that this incident involved a closed 
head injury.  

The veteran also asserted that he injured his head in 
approximately March 1970, while in full-time active service.  
The veteran notes that he hit his head on a bomb rack of an 
aircraft, causing a permanent indentation on the right side 
of his skull.  In his testimony before a DRO officer in 
December 2004, the veteran noted that the injury bled.  The 
veteran noted, however, that he did not seek treatment for 
the injury at the time.  The veteran has noted that he has 
constant pressure on the right side of his head, and has 
requested that exploratory surgery be performed to evaluate 
the source of this discomfort.

The veteran noted that he first sought treatment for this 
injury after service.  In September 1974, the veteran sought 
treatment from a neurologist.  The medical report from this 
treatment indicates that the veteran reported periods of 
confusion and having a "crackling sound" in his ears.  The 
neurologist noted that an abnormal electroencephalogram (EEG) 
was correlative of a seizure disorder; the neurologist 
prescribed Dilantin.  

The record includes a November 2002 report from a VA medical 
consultation for possible seizures.  The VA doctor noted the 
veteran's contention that he hit his head on a bomb rack of 
an aircraft.  The veteran related to the doctor episodes of 
extreme anxiety.  The doctor noted that the examination was 
basically normal and that the veteran's symptoms appeared to 
be panic attacks.  A magnetic resonance image (MRI) indicated 
some mucoperiosteal thickening, but was otherwise normal.

The Board finds that the veteran does not have residuals of 
head trauma attributable to service.  Although the service 
medical record includes evidence that the veteran fractured 
his nose during service, there is no indication that that 
this incident caused a skull or brain injury.  In addition, 
there is no objective evidence that the veteran injured his 
head on a bomb rack.  Although the veteran reportedly 
experienced symptoms in 1971 of  possible seizures, this was 
more than a year after leaving full-time active service.  In 
denying the veteran's claim, the Board relies on the lack of 
objective evidence that the veteran incurred head trauma 
causing seizures during service.  Although the veteran 
contends a current injury related to a head injury incurred 
in service, the Board notes that the veteran's contentions 
alone do not constitute competent medical opinions as he is a 
lay person with no medical training or expertise.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, as the 
preponderance of the evidence is against the claim for 
residuals of a head injury, the benefit of the doubt doctrine 
is not applicable and the veteran's claim must be denied.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 56 (1990).

Service Connection-Asthma

The veteran alleged that he incurred asthma due to service in 
the Texas Army National Guard.  Specifically, the veteran 
alleged that he started having asthma due to physical 
training performed next to a congested highway.  The veteran 
also alleged that during his full-time active service, he was 
exposed to aircraft fumes. 

The record includes a report from a medical examination the 
veteran underwent in August 1992.  The examination report 
notes that the veteran showed symptoms consistent with a 
finding that the veteran had asthma.  The veteran was placed 
on physical profile for asthma in August 1992.  The veteran's 
medical records from the time he was in the Texas Army 
National Guard also note that he had shortness of breath 
since August 1991, but noted that he has asthma as a child.  

The veteran noted that he was a full time employee of the 
Texas Army National Guard, and therefore, he was considered 
to be on full-time active duty.  The Board, however, notes 
that as a civilian employee that the veteran was not on full-
time active duty.  Therefore, in order to grant service 
connection, as asthma is a disease, there must be evidence 
that the veteran was on active duty for training at the time 
he incurred asthma.  Although the veteran was diagnosed as 
having asthma in a periodic examination, there is no 
objective evidence that the veteran first had symptoms of 
asthma during active duty for training status.  

The Board finds that the veteran does not have asthma 
attributable to active service.  In reaching this finding, 
the Board notes that there are no service medical records 
from the time the veteran was in full-time service indicating 
that the veteran had asthma.  In addition, although the 
record contains a periodic medical examination conducted when 
the veteran was in the Texas Army National Guard indicating 
that the veteran had symptoms consistent with having asthma, 
the Board notes again that there is no evidence that the 
veteran first experienced asthma when in active duty for 
training status.  As there is no objective evidence that the 
veteran was first treated for asthma while on in full-time 
active service or in active duty for training, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for asthma; therefore, 
the benefit of the doubt doctrine is not applicable and the 
veteran's claim must be denied.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Service Connection:  Bilateral Knee Disability

In the enlistment examination the veteran underwent in 
November 1966, the medical professional performing the 
examination noted a two inch scar on the veteran's knee.  The 
medical professional did not note whether it was the right or 
left knee.  In his testimony before the DRO officer, the 
veteran asserted that he began having problems with his knees 
in 1988, while a full-time employee of the Texas National 
Guard.  The veteran noted that he did not recall any specific 
injury occurring to his knees.  The veteran service records, 
including records form full-time active service and his time 
in the Texas National Guard, do not indicate any knee 
injuries. 

The veteran has submitted evidence that he currently has 
degenerative joint disease of the knees.  This evidence, 
however, does not indicate that the veteran's current knee 
disability has a connection to service.  The Board, 
therefore, finds that the veteran does not have a bilateral 
knee disability attributable to service.   In coming to this 
finding, the Board relies on the lack of evidence indicating 
that the veteran incurred a knee injury in service.  As the 
preponderance of the evidence is against the veteran's claim 
for service connection for a bilateral knee disability, the 
benefit of the doubt doctrine is not applicable and the 
veteran's claim must be denied.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for residuals of a head 
injury, to include seizures, is reopened.

Service connection for residuals of a head injury, to 
includes seizures, is denied.

New and material evidence having been submitted, the claim of 
entitlement to service connection for asthma is reopened.

Service connection for asthma is denied.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a bilateral knee 
disability, to include degenerative joint disease, is 
reopened.

Service connection for a bilateral knee disability, to 
include degenerative joint disease, is denied.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a bilateral foot 
disability is reopened.


REMAND

The Board has reopened the veteran's claim for service 
connection for a bilateral foot condition.  The record 
indicates that the veteran currently has plantar fasciitis 
with heel spurs.  The veteran noted that he incurred a 
bilateral foot disability during his full-time active service 
as well as during his service in the Texas Army National 
Guard due to the combat boots that he wore.  The veteran 
specifically noted that during his full-time active service 
he had to walk in deep sand in his combat boots.

The Board notes that the record includes a May 1985 periodic 
medical examination, performed while the veteran was in the 
reserves.  The examination report indicates that the veteran 
had pes planus.  

The record also includes two medical treatment records from 
the period the veteran was in the Texas Army National Guard.  
An April 14, 1989 medical treatment document indicates that 
the veteran had "spurs" in both heels.  The document 
indicates that line of duty status was pending.  An April 20, 
1989 medical treatment note from a troop medical clinic 
indicates that the veteran sought treatment due to bilateral 
heel spurs that had caused the veteran pain for the past 10 
days.  The medical professional completing the record noted 
that the veteran had plantar fasciitis.  The Board notes that 
this constitutes evidence that the veteran may have incurred 
or aggravated a bilateral foot disability while in training. 

The Board highlights that these medical records dates from 
the period of time the veteran asserted that he was a full-
time employee.  As noted, full-time employment as a civilian 
is not considered full-time active duty and does not provide 
eligibility for compensation benefits.  The veteran noted, 
however, that he still participated in training during this 
time.  

The Board finds that this claim must be remanded in order to 
seek evidence on whether the veteran was in active duty for 
training or inactive duty for training status during the time 
surrounding April 14-20, 1989.  If the evidence indicates 
that the veteran was participating in training during this 
period, the veteran should be afforded a medical examination 
to determine whether the bilateral foot disability the 
veteran currently experiences is related to the foot injury 
noted in the service medical records.


This case is REMANDED for the following actions:

1. The RO should send the veteran a VCAA 
notification letter that complies with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Copies of all outstanding records of 
treatment, VA and non-VA, received by the 
veteran for his bilateral foot conditions 
should be obtained and made part of the 
record.

3.  The veteran should be scheduled an 
examination by an appropriate physician 
to determine the nature, extent and 
etiology of any current bilateral foot 
condition.  The examiner should review 
the veteran's claims folder.  All 
necessary testing should be performed and 
all appropriate diagnoses rendered.  The 
examiner should then state whether it is 
at least as likely as not that any 
present bilateral foot pathology is due 
to the wearing of combat boots during 
military training or otherwise 
etiologically related to his military 
service.  

4.  When the development requested has 
been completed, the case should again be 
reviewed on the basis of the additional 
evidence.  If the benefit sought are not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the claim, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with this claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  No action is required of the veteran until 
he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


